Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In light of the Appeal Brief filed on March 12, 2021 and the argument advanced therein, claims 1-12 and 14-20 stands Allowed. Accordingly claims 1-12 and 14-20 remain pending and have been allowed.

Claims 1-12 and 14-20 is allowed.

Terminal Disclaimer
The terminal disclaimer filed on June 1, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,990,686 and 9,917,691 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is U.S. Patent Application Publication No. 2013/0138569 A1 to Yan et al (hereinafter “Yan”).
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on pages 1-32 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings, …the inventor’s lexicography must prevail….” Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The primary reference Yan describes A system environment supporting one or more advertisers and one or more ad publishers provides a means of sharing user-targeted advertisement. One or more hashing modules in the system environment provide the advertisers and ad publishers a means of sharing this information without revealing a user's personally identifiable information (PII).
Yan however does not at least teach or suggest: “b. constructing at the marketing services provider server an anonymous link for each of the plurality of consumer records associated with one of the plurality of match partner servers, wherein the anonymous link contains no personally identifiable information (Pll) and is not constructed from Pll, and wherein the anonymous link is not known to the match partner servers; c.    reading from a partner-specific encryption keys database in communication with the marketing services provider server a partner-specific encryption key associated with the one of the plurality of match partner servers while not disclosing the partner-specific encryption key to the associated one of the match partner servers, wherein the partner-specific encryption keys database comprises an encryption key for each of the plurality of match partner servers and further wherein each of the encryption keys for each of the plurality of match partner servers is unique with respect to each of the other encryption keys for each of the plurality of match partner servers; d.    encrypting the anonymous link for each of the plurality of consumer records using the partner-specific encryption key corresponding to that one of the plurality of match partner servers from whom the plurality of consumer records was received, without disclosing the partner-specific encryption key to the corresponding match partner server; as recited in independent claims
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure.
Burbank (U.S. Patent Application Publication No. 2017/0180127 A1) 
Dobbs et al (U.S. Patent Application Publication No. 2012/0150641 A1)
Stack et al (U.S. Patent Application Publication No. 2011/0060905 A1)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        June 2, 2021